                           Case 1:18-cv-09363-AJN Document 30 Filed 10/21/19 Page 1 of 3
New York Office                                                                                     Washington, D.C. Office
40 Rector Street, 5th Floor                                                                         700 14th Street, NW, Suite 600
New York, NY 10006-1738                                                                             Washington, D.C. 20005

T 212.965.2200                                                                                      T 202.682.1300
F 212.226.7592                                                                                      F 202.682.1312

www.naacpldf.org




            By ECF
                                                                               October 21, 2019
            The Honorable Alison J. Nathan
            United States District Judge
            Southern District of New York
            Thurgood Marshall Courthouse
            40 Foley Square
            New York, New York 10007

                               Re:    NAACP Legal Defense & Educational Fund, Inc. v. U.S. Dep’t of Justice,
                                      No. 18-cv-9363 (AJN)

            Dear Judge Nathan:
            We write to notify the Court regarding developments relevant to the above-referenced action brought
            pursuant to the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), in two other FOIA lawsuits
            implicating the Civil Rights Division (“CRT”) of the U.S. Department of Justice (“DOJ”). Specifically,
            per court order and concession, DOJ has agreed in these two lawsuits to conduct a search for official
            government records in the personal email account of Deputy Assistant Attorney General and former
            Acting Assistant Attorney General for Civil Rights, John Gore—a custodian at the center of this action
            brought by NAACP Legal Defense & Educational Fund, Inc. (“LDF”).

            Broadly speaking, the instant action stems from LDF’s FOIA request seeking records from CRT related
            to the proposed inclusion of a citizenship status question on the 2020 decennial census.1 Presently before
            the Court are two fully briefed motions—Defendant DOJ’s motion for summary judgment2 and Plaintiff
            LDF’s cross-motion for summary judgment3—regarding the sole remaining issue in this litigation: the
            adequacy of DOJ’s search for records in CRT responsive to LDF’s request. To identify responsive
            records, CRT searched (a) the immediate office of the Office of the Assistant Attorney General
            (“OAAG”) and (b) the Voting Section.4 Mr. Gore was a custodian in every search that CRT conducted of
            OAAG records.5



                       1
                         See Compl. ¶ 18, ECF No. 1.
                       2
                         See ECF Nos. 22–28.
                       3
                         See ECF Nos. 25–29.
                       4
                         See Decl. of Tink Cooper ¶¶ 5–7, ECF No. 24 (“Cooper Decl.”).
                       5
                         See Cooper Decl. ¶¶ 13–16, 18, 22; Suppl. Decl. of Tink Cooper ¶ 8, ECF No. 28.
             Case 1:18-cv-09363-AJN Document 30 Filed 10/21/19 Page 2 of 3




We wish to notify the Court of developments in two other FOIA matters that suggest that Mr. Gore’s
records at the agency were not complete at the time of CRT’s declared searches. The first matter involves
a FOIA case regarding the Presidential Advisory Commission on Election Integrity (“Commission”)
brought by the Brennan Center for Justice at New York University School of Law and the Protect
Democracy Project against DOJ and other defendants (“the Brennan Center litigation”).6 “Plaintiffs
allege[d] that the Commission, established by President Trump to ‘promote fair and honest Federal
elections’ by detecting voter fraud, was really intended to erect legal barriers to voting by eligible
citizens. Exec. Order No. 13,799, 82 Fed. Reg. 22,389 (May 11, 2017). Plaintiffs believe[d] that the
production of relevant documents may enable them to substantiate their claims.”7 On April 30, 2019,
Judge Hellerstein of this District issued an opinion and order granting plaintiffs’ partial summary
judgment.8 Specifically, and in relevant part, Judge Hellerstein found DOJ was required to search Mr.
Gore’s private email account because, although he was not a Commission member, he “had received
emails from Commission members concerning Commission business, in [his] personal email account[],”
and he “also sent emails concerning Commission business to a Commission member at her personal email
address.”9 On June 28, 2019, Judge Hellerstein denied DOJ’s motion for reconsideration.10 As of this
writing, no further substantive filings have been made in the Brennan Center litigation.

The second FOIA lawsuit indicates that DOJ is taking corrective actions with regard to Mr. Gore’s
personal email account. In that matter, Plaintiff American Oversight filed suit regarding a FOIA request
to CRT seeking Mr. Gore’s external sent email communications.11 On October 15, 2019, DOJ moved to
vacate the motion for summary judgment briefing because the agency “reevaluated its position and has
consented to conducting a search of Mr. Gore’s personal email system given the specific facts of this
case.”12

It is not apparent on the face of DOJ’s actions whether any records found would be responsive to LDF’s
request, nor does Plaintiff at this time seek relief from the Court. Nevertheless, we offer this notification
to the extent it informs the Court’s consideration of the motions sub judice.
We thank the Court for its attention in this matter.




         6
             Brennan Center for Justice v. U.S. Dep’t of Justice, 17-cv-6335-AKH (S.D.N.Y. filed Aug. 21,
2017).
         7
           Brennan Center for Justice v. U.S. Dep’t of Justice, 17-cv-6335-AKH, ECF No. 99 at 3 (S.D.N.Y.
filed Apr. 30, 2019).
         8
           Id.
         9
           Id.
         10
            Brennan Center for Justice v. U.S. Dep’t of Justice, 17-cv-6335-AKH, ECF No. 111 (S.D.N.Y.
filed June 28, 2019).
         11
            Am. Oversight v. U.S. Dep’t of Justice, 19-cv-265, ECF No. 1 at ¶ 7 (D.D.C. filed Jan. 31, 2019).
         12
            Am. Oversight v. U.S. Dep’t of Justice, 19-cv-265, ECF No. 11 at 1 (D.D.C. filed Oct. 15, 2019).




                                                      2
        Case 1:18-cv-09363-AJN Document 30 Filed 10/21/19 Page 3 of 3




                                     Respectfully submitted,

                                     /s/Leah C. Aden
                                     Sherrilyn A. Ifill
                                        President & Director Counsel
                                     Janai S. Nelson
                                     Samuel Spital
                                     Aaron Sussman
                                     John Z. Morris
                                     NAACP LEGAL DEFENSE AND
                                       EDUCATIONAL FUND, INC.
                                     40 Rector St., 5th Fl
                                     New York, NY
                                     (212) 965-2200
                                          laden@naacpldf.org

                                     /s/ Austin R. Evers
                                     Austin R. Evers
                                         Executive Director
                                     Cerissa Cafasso (D.C. Bar No. 1011003)*
                                     AMERICAN OVERSIGHT
                                     1030 15th Street NW, B255
                                     Washington, DC 20005
                                     (202) 869-5244
                                     austin.evers@americanoversight.org
                                     cerissa.cafasso@americanoversight.org

                                     *Pro Hac Vice

                                     Counsel for Plaintiff NAACP Legal Defense and
                                     Educational Fund, Inc.


CC: All Counsel of Record (by ECF)




                                        3
